EXHIBIT 10.7

December 31, 2008

 

Mr. Jonathan Whitworth

Overseas Shipholding Group, Inc.

666 Third Avenue

New York, New York 10017

 

Dear Jonathan:

 

Reference is hereby made to (i) the letter agreement between you and Overseas
Shipholding Group, Inc. (the “Company”) dated September 24, 2006 (the
“Employment Agreement”), (ii) the Overseas Shipholding Group, Inc. Severance
Protection Plan effective January 1, 2006 (as amended and restated effective as
of December 31, 2008, the “Severance Plan”) in which you participate and have
agreed to be bound by the restrictive covenants set forth therein pursuant to
the Notice of Eligibility between you and the Company effective as of December
31, 2008, and (iii) the Amended and Restated Change of Control Protection
Agreement between you and the Company dated as of December 31, 2008 (the “Change
of Control Agreement”).

 

The purpose of this letter agreement is to reconcile certain terms from the
Employment Agreement which may conflict with the terms of the Severance Plan and
the Change of Control Agreement. By your execution below, you hereby agree that:

 

(a)       During your Protection Period under, and as defined in, the Severance
Plan: (i) the definition of “Cause” set forth on Exhibit A to the Employment
Agreement shall be replaced by the definition of “Cause” set forth on Appendix B
to the Severance Plan; (ii) if your employment is terminated by the Company
without Cause then you shall not be entitled to receive the payments and
benefits under Section 6 of the Employment Agreement; and (iii) Section 8 of the
Employment Agreement shall not apply.

 

(b)       Following a Change of Control under, and as defined in, the Change of
Control Agreement: (i) the definition of “Cause” set forth on Exhibit A to the
Employment Agreement shall be replaced by the definition of “Cause” set forth in
Section 1(ii) of the Change of Control Agreement; (ii) the definition of “Good
Reason” set forth on Exhibit A to the Employment Agreement shall be replaced by
the definition of “Good Reason” set forth in Section 1(v) of the Change of
Control Agreement, (iii) if your employment is terminated by the Company without
Cause or you resign for Good Reason then you shall not be entitled to receive
the payments and benefits under Section 6 of the Employment Agreement; and (iv)
Section 8 of the Employment Agreement shall not apply.

 

All other terms of the Employment Agreement will remain unchanged and the
Employment Agreement will remain in full force and effect.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

                Please acknowledge your agreement by signing below.

 

Sincerely,

 

OVERSEAS SHIPHOLDING GROUP, INC.

 

 

 

By /s/Morten Arntzen

 

Name:

 

Title:

 

 

Agreed to and Accepted:

 

 

/s/Jonathan Whitworth

Jonathan Whitworth

 

 

 